Citation Nr: 0906470	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2004 
rating decision of the VA Regional Office in Oakland, 
California that denied service connection for left hip 
arthritis.

The issue was remanded in a decision of the Board dated in 
November 2006.

The Board points out that entitlement to service connection 
for post operative arthritis of the lumbar spine that had 
previously been on appeal was granted by rating decision 
dated in October 2008.  This is considered a full grant of 
the benefit sought on appeal and is no longer for appellate 
consideration.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran's service treatment records disclose that he 
sustained multiple wounds, including a back injury, in an 
airplane accident in January 1946.  

Received into evidence were private clinical records dated in 
March 1999 showing that while crossing a street, the veteran 
was struck by a car going approximately 25 to 30 miles per 
hour.  Upon being brought to the emergency room in spinal 
immobilization, the appellant complained of head and left leg 
pain.  He denied pelvic pain.  An X-ray of the left knee, 
left tibia and fibula revealed fracture of the fibular head.  
Pertinent assessments of contusion, left lower leg and 
fracture of the fibular head were rendered.  He subsequently 
had surgery on the left leg/knee.

Radiological studies of the hips in June 2003 were 
interpreted as showing osteoarthritic changes, the left 
greater than right. 

The veteran filed a claim for service connection for a left 
hip problem in September 2003, indicating that he had left 
hip problems as the result of having been struck by several 
objects during the airplane crash in service.  He also 
claimed a back condition.  

The record reflects that the appellant was afforded a 
compensation examination by a contractor for VA in May 2005.  
This examiner did not address the left hip disorder.  Another 
examination for compensation purposes was performed by a 
different contractor for VA in September 2008.  The examiner 
stated that the record was reviewed.  RO Instructions to the 
examiner included a request for an opinion as to whether left 
hip disability was more, or less likely than not causally 
related to the veteran's airplane accident in 1945[sic].  

The Board observes that upon physical examination in 
September 2008, the physician noted the veteran complaints of 
progressive left hip pain.  The examiner then made statements 
that "On examination of the C-file I came across a report by 
Dr. Pasion[sic] indicating that this left hip pain is not 
related to his low back area pain.  He did not consider the 
hip pain to be service-connected."  The Board observes, 
however, that careful review of the record discloses no such 
report or physician.  It is found that if the physician was 
referring to the first VA contract examiner in May 2005, Dr. 
Papazian, as noted previously, this physician did not mention 
the left hip.  

The second (September 2008) contract physician also related 
that "Dr. Miakawa[sic], his family doctor, thought that it 
is service-connected and is related to his low back."  The 
Board observes that in a December 2004 letter to VA, Dr. 
Miyakawa did not address the left hip at all.  In prior 
clinical notes/reports from Dr. Miyakawa dating back to 1999, 
that was a single reference to hip pain in June 2003 followed 
by X-rays in June 2003 denoting osteoarthritic changes of the 
left hip.

The September 2008 examiner found that left lower back pain 
was related to low back injury that was service-connected, 
but that the veteran's "mistake" was identifying the left 
low area as the left hip.  It was opined that the veteran had 
"referred" pain from the low back that was mistakenly 
identified as left hip pain for which a diagnosis was not 
required.  

Subsequently received was a VA X-ray report of the left hip 
dated in June 2004 showing demineralization of the bone 
structures and moderate osteoarthritis of the left hip.  

Service connection for status post lumbar laminectomy and 
discectomy with arthritis was granted by rating action dated 
in October 2008.  

The Board observes in this instance that notwithstanding that 
fact that some statements made by the 2008 VA contract 
physician cited above were patently erroneous, that examiner 
did not answer the RO's question as to whether current left 
hip disability was more or less likely than not causally 
related to the veteran's airplane accident in 1945.  The 
evidence reflects that although the examiner took great pains 
to establish that left hip symptoms were "referred pain" 
from the low back, it is still shown that the appellant has 
had documented osteoarthritic changes of the left hip since 
at least June 2003 that were not addressed.  The contract 
examiner stated that the veteran had no diagnosis referable 
to the left hip but it is shown that this is not the case.  
Thus, the September 2008 examination is clearly inadequate 
for adjudication purposes and another VA examination must be 
performed to address the deficiencies.

The Board would also point out that service connection may be 
granted for a disability that is made chronically worse by 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board observes that examination in September 
2008 may have alluded to left hip pain that had been made 
chronically worse by the service-connected low back 
disability.  However, this is unclear.  The Board thus finds 
that a special orthopedic examination is warranted for a more 
definitive and clarifying opinion as to the etiology of the 
claimed left hip disability and whether or not it is related 
to service on any basis.  This examination must be conducted 
by a VA physician.

The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
VA medical examination by a specialist when indicated, and 
providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board would also point out that the record indicates that 
the veteran appears to receive VA outpatient treatment for 
the claimed disability.  In correspondence dated in September 
2004, he related that he had received treatment for his back 
and hip at the Fresco [CA] VA Medical Center.  The claims 
folder thus indicates that relevant evidence in support of 
the veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, all of 
the veteran's VA treatment records from the Fresno VA Medical 
Center should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
action required by the Veterans 
Claims Assistance Act of 2000 
(VCAA) and any other legal 
precedent are fully complied with 
and satisfied since the most 
recent duty-to-assist letter in 
November 2003.

2.  All of the veteran's VA 
clinical record from the Fresno VA 
Medical Center should be retrieved 
and associated with the claims 
folder.

The veteran should be scheduled 
for examination by a VA 
orthopedist to examine his left 
hip.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis in a 
narrative format.  The claims file 
and a copy of this remand should 
be made available to the physician 
designated to examine the 
appellant.  The examiner should 
note whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner should provide 
opinions with complete supporting 
rationale as to A) whether it is 
at least as likely as not (50 
percent probability or better) 
that the veteran now has a left 
hip condition that is directly 
traceable to symptoms in service, 
or B) whether it is at least as 
likely as not that left hip 
disability is secondary to or has 
been made chronically worse 
(aggravated) by the service-
connected low back disorder, (If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of 
the claimed disorder resulting 
from aggravation by low back 
disability) and C) whether the 
claimed left hip condition is more 
likely of post service onset and 
unrelated to service or a service-
connected disability.

In formulating the medical 
opinions, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


